IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION

RICKY A. JOHNSON

Vv.

No. 3:20-cv-251-DPM-JTR

STEVE FRANKS,

Sheriff, Greene County;

BRENT COxX, Jail Administrator,
Greene County Detention Facility;
A HUBBEL, Commissary Manager,
Greene County Detention Facility;
HARRIS, Sergeant,

Green County Detention Facility;
and DOES, “John and Jane,”
Greene County

Detention Facility Employees

or County Employees

ORDER

PLAINTIFF

DEFENDANTS

Unopposed recommendation, Doc. 10, adopted. FED. R. CIv.

P. 72(b) (1983 addition to advisory committee notes). Johnson’s

complaint will be dismissed without prejudice for failure to state a

claim upon which relief may be granted. The Court recommends that

this dismissal count as a “strike” for purposes of 28 U.S.C. § 1915(g).

An in forma pauperis appeal from this Order and accompanying

Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
So Ordered.

a a Sf fe
AT “ps, uy

 

D.P. Marshall Jr.
United States District Judge

(
pe

 
